t c summary opinion united_states tax_court theodore l sizelove sr and elaine j sizelove petitioners v commissioner of internal revenue respondent docket no 21996-06s filed date theodore l sizelove sr and elaine j sizelove pro sese kelley a blaine for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to claim a bad_debt deduction for a loan they provided to their son a deduction for medical and dental expenses a deduction for the business use of their home that is attributable to the operation of a nonprofit activity and a miscellaneous itemized_deduction for vehicle expenses_incurred in the operation of a nonprofit activity and in mr sizelove’s employment background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioners resided in california on their timely filed joint form_1040 u s individual_income_tax_return petitioners claimed a dollar_figure bad_debt deduction for a loan made to their son and his new wife during and an dollar_figure deduction for medical and dental expenses before application of the 5-percent floor petitioners substantiated dollar_figure in medical_expenses consisting of payments to medicare and their health insurance provider teamsters benefit trust during mr sizelove was employed as a liquor store clerk and served as the president of a nonprofit social organization from which he derived no salary petitioners claimed a dollar_figure deduction based on dollar_figure per month for the business use of their home mr sizelove used a second bedroom as a home_office for the club and to store its artifacts and records additionally petitioners claimed a dollar_figure deduction for vehicle expenses attributable to the club and mr sizelove’s employment with the liquor store the dollar_figure figure consists of dollar_figure in actual vehicle expenses based on a 38-percent percentage of business use and a dollar_figure depreciation deduction the dollar_figure in actual vehicle expenses include sec_38 percent of the dollar_figure claimed as expenditures_for gas repairs and insurance1 plus dollar_figure in depreciation petitioners claimed the same depreciation deduction twice petitioners listed the following expenditures on an attachment to their form_2106 employee business_expenses gas dollar_figure per month x repairs per year insurance per year total dollar_figure dollar_figure dollar_figure dollar_figure discussion burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 the burden will shift only if the taxpayer has complied with the substantiation requirements and has cooperated with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 and the taxpayer must keep records sufficient to establish the amount of the items required to be shown on his federal_income_tax return see sec_6001 sec_1_6001-1 e income_tax regs petitioners have not alleged or proven that sec_7491 applies accordingly the burden remains on petitioners to show that they are entitled to the deductions see 503_us_79 stating that deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claim the deduction bad_debt deduction sec_166 allows an individual a deduction from ordinary_income for any business debt that becomes wholly or partially worthless during the taxable_year see sec_166 d a to deduct a business_bad_debt the taxpayer must establish among other requirements that he was engaged in a trade_or_business and the acquisition or worthlessness of the debt was proximately related to the conduct of the trade_or_business 405_us_93 sec_1_166-5 income_tax regs for a debt to be considered a business debt it must have a proximate relation to the taxpayer’s trade_or_business united_states v generes supra pincite in determining whether a proximate relationship exists the proper measure is the taxpayer’s dominant motivation for incurring the debt id pincite the term nonbusiness_debt is defined as a debt other than a debt created or acquired in connection with the taxpayer’s trade_or_business or a loss from the worthlessness of a debt that is incurred in the taxpayer’s trade_or_business see sec_166 the loss from a nonbusiness_bad_debt that becomes wholly worthless within the year is treated as a loss arising from the sale_or_exchange of a capital_asset held for less than year and is deductible subject_to certain limitations see sec_166 sec_1_166-5 income_tax regs only a bona_fide debt qualifies for the bad_debt deduction sec_1_166-1 income_tax regs a bona_fide debt is one that arises from a debtor-creditor relationship based upon a valid enforceable obligation to pay a fixed or determinable sum of money id see also 12_tc_1158 affd 192_f2d_391 2d cir factors indicative of a bona_fide debt include whether evidence_of_indebtedness exists ie a note any security is requested there has been a demand for repayment the parties’ records reflect the transaction as a loan any payments have been made and any interest was charged a gift is not considered a debt for purposes of sec_166 sec_1_166-1 income_tax regs see also 95_tc_257 purported loans between family members are subject_to rigid scrutiny and are presumed to be gifts estate of van anda v commissioner supra pincite the presumption may be rebutted by proving that at the time of the transaction there existed a real expectation of repayment and an intent to enforce collection of the debt see id and cases cited thereat in a letter attached to petitioners’ joint_return mr sizelove stated that he lent dollar_figure to help his son and his new wife he did not expect to recover this dollar_figure gift nor the dollar_figure gift in and therefore he was deducting it as a non-recoverable loan or bad_debt at trial mrs sizelove testified it wasn’t a gift it was a loan and if he ever comes into money we will get that money back she also claimed to have received a promissory note containing provisions for interest and a sum certain however the note was not introduced into evidence or shown to respondent before trial petitioners have not proven that the dollar_figure loan to their son was a bona_fide debt petitioners have not shown that the loan was proximately related to the conduct_of_a_trade_or_business petitioners have not shown that the loan became wholly or partially worthless during the taxable_year therefore respondent’s determination denying petitioners’ dollar_figure deduction for a bad_debt is sustained deduction for medical and dental expenses petitioners claim to have incurred dollar_figure in medical and dental expenses in before subtracting percent of their adjusted_gross_income agi respondent concedes that petitioners have substantiated dollar_figure in medical and dental expenses respondent contends however that petitioners are not entitled to a dollar_figure deduction for medical and dental expenses because the amount does not exceed the 5-percent floor sec_213 allows a deduction for medical and dental expenses paid during the year that are not_compensated_for_by_insurance_or_otherwise but only to the extent that the expenses exceed a floor of percent of agi to substantiate medical and dental expenses the taxpayer must furnish the name and address of each payee the amount and the date paid see sec_1_213-1 income_tax regs see also davis v commissioner tcmemo_2006_272 if requested by the commissioner the taxpayer must furnish an itemized invoice from the payee that identifies the patient the type of service rendered the specific purpose of the expense the amount_paid the date paid and any other information the commissioner deems necessary see sec_1_213-1 income_tax regs see also davis v commissioner supra cotton v commissioner tcmemo_2000_333 if a taxpayer establishes that deductible expenses were incurred but has not established the exact amounts the court may estimate the amounts allowable in some circumstances the cohan_rule see 39_f2d_540 2d cir the court can estimate the amount of a deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis for making the estimate 85_tc_731 where a taxpayer fails to provide adequate evidence of his expenses the court may uphold the commissioner’s determination denying the deduction for medical and dental expenses see davis v commissioner supra citing hunter v commissioner tcmemo_2000_249 and nwachukwu v commissioner t c memo mrs sizelove testified that petitioners had other medical and dental expenses but she did not know why she failed to provide evidence of the expenditures to respondent mrs sizelove also testified that they guesstimated their medical and dental expenses for the year using recurring expenditures ie amounts of copayments and medical_supplies for her diabetic husband petitioners failed to provide any evidence showing that they actually made payments of dollar_figure for medical and dental expenses in see sec_213 petitioners also have not provided documentation that satisfies the additional requirements imposed by sec_1_213-1 income_tax regs see davis v commissioner supra cotton v commissioner supra finally petitioners failed to provide sufficient evidence as to their recurring expenditures ie amounts of copayments and supplies for the court to make a reasonable estimate see vanicek v commissioner supra the court finds that petitioners have not substantiated the dollar_figure in medical and dental expenses that respondent has not conceded in order to have a deductible amount petitioners must show medical and dental expenses exceeding dollar_figure dollar_figure agi x percent the dollar_figure in medical and dental expenses that respondent has conceded does not exceed the 5-percent floor accordingly respondent’s determination denying petitioners’ deduction for medical and dental expenses is sustained deduction for the business use of the home expenses for the business use of a taxpayer’s residence are deductible only in very limited circumstances the taxpayer must show that a portion of the residence was exclusively used on a regular basis as his principal_place_of_business for any trade_or_business of the taxpayer and in the case of an employee the exclusive use must be for the employer’s convenience see sec_280a if the taxpayer uses the dwelling_unit as a residence the deduction is limited to the excess of the gross_income derived from such business use over the sum of certain deductions sec_280a it is well established that an individual may be in the trade_or_business of being an employee and that ordinary and necessary expenses_incurred in a trade_or_business are deductible see sec_162 54_tc_374 17_tc_1456 petitioners reported agi of dollar_figure and respondent rounded it to the nearest dollar ie dollar_figure but it is also well established that a genuine profit_motive must exist before an activity constitutes a trade_or_business see 450_f2d_954 3d cir affg per curiam tcmemo_1970_147 315_f2d_731 9th cir affg tcmemo_1961_256 65_tc_862 on an attachment to petitioners’ return mr sizelove stated that he was the president of a nonprofit social organization he derived no salary from it and he used a second bedroom as a home_office and to store the club’s artifacts and records mrs sizelove testified that mr sizelove never received compensation from the club mr sizelove was not compensated by the club and petitioners did not establish that he expected to derive a profit in his capacity as the club’s president therefore the court finds that mr sizelove was not engaged in the trade_or_business of being an employee of the club see kurkjian v commissioner supra pincite stating that when services are rendered gratuitously and are motivated by personal and charitable impulses the individual is not in the trade_or_business of being an employee of the charitable_organization accordingly petitioners are not entitled to a deduction for the business use of their home since mr sizelove failed to show that a portion of his residence was exclusively used on a regular basis as his principal_place_of_business for his trade_or_business see sec_280a vehicle expenses as employee business_expenses pursuant to sec_274 the court cannot estimate a taxpayer’s expenses with respect to certain items see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowable with respect to listed_property unless the taxpayer complies with certain strict substantiation requirements the term listed_property is defined to include passenger automobiles and other_property used as a means of transportation sec_280f and ii in order to substantiate the amount of an automobile expense the taxpayer must prove the following the amount of the expenditure ie cost of maintenance repairs or other expenditures the amount of each business use and the amount of its total use by establishing the amount of its business mileage and total mileage time ie the date of the expenditure or use and the business_purpose for the expenditure or use see sec_1_274-5t through iii temporary income_tax regs fed reg date even if the court were to find that mr sizelove’s tenure as the club’s president constituted a trade_or_business the deduction would be limited by sec_280a to dollar_figure see cousino v commissioner tcmemo_1981_19 affd 679_f2d_604 6th cir the taxpayer may substantiate the amount of mileage by adequate_records or sufficient evidence that corroborates his statements see sec_274 a record of the mileage made at or near the time of the automobile’s use that is supported by documentary_evidence has a high degree of credibility not present with a subsequently prepared statement see sec_1_274-5t through temporary income_tax regs fed reg date if the amount is not substantiated by adequate_records or sufficient corroborative evidence then it is disallowed sec_274 petitioners did not submit any evidence to substantiate the amounts of the expenditures or business mileage at trial mrs sizelove testified that respondent brought to my attention that we deducted the depreciation twice which mr sizelove guesstimated and the only thing i can say is we did everything honest and above-board because the court has determined that mr sizelove was not an employee of the club it follows that petitioners are not entitled to a deduction for the portion of the vehicle expenses attributable to the club as to the portion of the vehicle expenses related to mr sizelove’s employment at the liquor store petitioners did not provide any evidence that satisfies the strict substantiation requirements of sec_274 and therefore they are not entitled to deduct it accordingly respondent’s determinations denying the deduction for vehicle expenses with respect to both activities are sustained charitable_contributions although the issue was not raised by the parties the court has considered the possibility that the deduction for the business use of petitioners’ home and the vehicle expenses attributable to the nonprofit activity might be deductible as charitable_contributions taxpayers are allowed a deduction for any charitable_contribution payment of which is made within the taxable_year subject_to certain limitations see sec_170 a charitable_contribution includes a contribution or gift to or for_the_use_of an organization described in sec_170 a qualified recipient a deduction for the contribution of services is not allowed but unreimbursed expenditures made incident to the rendition of services ie transportation_expenses may be deductible as a charitable_contribution see sec_1_170a-1 income_tax regs it is not clear from the record whether the club is a qualified recipient assuming that the club is a qualified recipient the expenditures nevertheless are not deductible as a charitable_contribution petitioners cannot deduct the dollar_figure per respondent represents that the activity appears to involve holding fundraisers for college-bound youth month for the portion of the rent attributable to the second bedroom since the contribution consists of less than petitioners’ entire_interest in the property see sec_170 sec_1_170a-7 income_tax regs logan v commissioner tcmemo_1994_445 classifying the donee’s rent- free use of the taxpayer’s real_property a garage as a mere right to use property and disallowing a deduction for its fair rental value as a charitable_contribution under sec_170 petitioners cannot deduct as a charitable_contribution the expenses for utilities connected with their residence that are attributable to the club since the expenditures were not properly substantiated see sec_6001 sec_1_170a-13 income_tax regs cf stussy v commissioner tcmemo_2003_232 petitioners cannot deduct the portion of the dollar_figure per month for the gas connected with mr sizelove’s vehicle that is attributable to the nonprofit activity as a charitable_contribution because the expenditures were not substantiated see sec_6001 sec_1_170a-13 income_tax regs the portion of the vehicle expenses attributable to the nonprofit activity for depreciation repairs and auto insurance is not deductible as a charitable_contribution see orr v on the attachment to their return mr sizelove stated that the dollar_figure per month included utilities no documentation was provided to substantiate the amounts actually expended for utilities united_states 343_f2d_553 5th cir disallowing deductions for depreciation as charitable_contributions since depreciation does not constitute a payment for repairs on account of the failure to show that the charitable use of the vehicle caused the repairs and it was used for both charitable and other purposes and for insurance premiums since the taxpayer failed to show that the donee was the sole beneficiary of the policy petitioners may not otherwise claim a deduction for mileage under sec_170 since there is no evidence as to the amount of the mileage they accumulated in their charitable endeavors to reflect the foregoing decision will be entered for respondent
